20-10418-mew            Doc 663        Filed 07/10/20 Entered 07/10/20 11:40:57                        Main Document
                                                   Pg 1 of 4


    SKADDEN, ARPS, SLATE, MEAGHER &                               TOGUT, SEGAL & SEGAL LLP
    FLOM LLP                                                      Albert Togut
    Shana A. Elberg                                               Kyle J. Ortiz
    Bram A. Strochlic                                             Amy Oden
    One Manhattan West                                            One Penn Plaza, Suite 3335
    New York, New York 10001                                      New York, New York 10119
    Telephone: (212) 735-3000                                     Telephone: (212) 594-5000
    Fax: (212) 735-2000                                           Fax: (212) 967-4258

    – and –

    Van C. Durrer, II
    Destiny N. Almogue (admitted pro hac vice)
    300 South Grand Avenue, Suite 3400
    Los Angeles, California 90071-3144
    Telephone: (213) 687-5000
    Fax: (213) 687-5600

    – and –

    Jennifer Madden (admitted pro hac vice)
    525 University Avenue
    Palo Alto, California 94301
    Telephone: (650) 470-4500
    Fax: (650) 470-4570

    Counsel for Debtors and Debtors in Possession

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    ---------------------------------------------------------- x
    In re                                                      :       Chapter 11
                                                               :
    THE McCLATCHY COMPANY, et al.,                             :       Case No. 20-10418 (MEW)
                                                               :
                                 1
                      Debtors.                                 :       (Jointly Administered)
                                                               :
                                                               :
    ---------------------------------------------------------- x       Related Docket No. 15 & 184

                               NOTICE OF ADJOURNMENT OF HEARING




1
       The last four digits of Debtor The McClatchy Company’s tax identification number are 0478. Due to the large
       number of debtor entities in these jointly administered chapter 11 cases, a complete list of the debtor entities
       and the last four digits of their federal tax identification numbers is not provided herein. A complete list of such
       information may be obtained on the website of the Debtors’ claims and noticing agent at
       http://www.kccllc.net/McClatchy. The location of the Debtors’ service address for purposes of these chapter 11
       cases is: 2100 Q Street, Sacramento, California 95816.
20-10418-mew       Doc 663    Filed 07/10/20 Entered 07/10/20 11:40:57            Main Document
                                          Pg 2 of 4




                 PLEASE TAKE NOTICE that on February 13, 2020, the Debtors filed the

Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to Pay Prepetition

Wages, Compensation and Employee Benefits [Docket No. 15] (the “Motion”).

                 PLEASE TAKE FURTHER NOTICE that on March 12, 2020, the court held a

hearing on the Motion and entered a Final Order Authorizing Debtors to Pay Prepetition Wages,

Compensation, and Employee Benefits [Docket No. 184] (the “Final Order”). The Final Order

adjourned the hearing on the Corporate Incentive Plan to April 29, 2020 at 11:00 a.m. (prevailing

Eastern Time).

                 PLEASE TAKE FURTHER NOTICE that the hearing on the Corporate

Incentive Plan has been further adjourned to August 26, 2020 at 11:00 a.m. (prevailing

Eastern Time). The hearing will be held before the Honorable Michael E. Wiles, United States

Bankruptcy Judge in the United States Bankruptcy Court for the Southern District of New York,

One Bowling Green, Courtroom 617, New York, New York 10004 (the “Bankruptcy Court”).

                 PLEASE TAKE FURTHER NOTICE that pursuant to General Order M-543

dated March 20, 2020, all hearings and conferences scheduled to be held at the Bankruptcy Court

will be conducted telephonically pending further order of the Bankruptcy Judge assigned to the

matter. Any party wishing to appear at the hearing must make arrangements with Court

Solutions LLC, www.court-solutions.com to sign up for an account and to register for a live line.

Registration for a hearing must occur no later than 12:00 p.m. on the business day prior to the

hearing date.

                 PLEASE TAKE FURTHER NOTICE that the deadline for responses or

objections to the Motion for all parties except the Creditors’ Committee and the Office of the

United States Trustee was April 22, 2020 at 4:00 p.m. (Prevailing Eastern Time) (the “Initial

                                                2
20-10418-mew      Doc 663      Filed 07/10/20 Entered 07/10/20 11:40:57            Main Document
                                           Pg 3 of 4



Objection Deadline”), and no objections or responses were received by such other parties prior

to the Initial Objection Deadline. The deadline for objections or responses to the Motion for the

Creditors’ Committee and the Office of the United States Trustee only has been extended to

August 19, 2020 at 4:00 p.m. (Prevailing Eastern Time) (the “Objection Deadline”). With

respect to the Creditors’ Committee and the Office of the United States Trustee only, objections

or responses must be in writing, shall conform to the Federal Rules of Bankruptcy Procedure and

the Local Bankruptcy Rules, and shall be filed with the Bankruptcy Court (a) by attorneys

practicing in the Bankruptcy Court, including attorneys admitted pro hac vice, electronically in

accordance with General Order M-399 (which can be found at www.nysb.uscourts.gov), and (b)

by all other parties in interest, with an electronic copy emailed directly to Chambers at

wiles.chambers@nysb.uscourts.gov, in accordance with the Judge’s chambers instructions, and

served in accordance with General Order M-399 and the Order Pursuant to 11 U.S.C. § 105(a)

and Fed. R. Bankr. P. 1015(c), 2002(m), and 9007 Implementing Certain Notice and Case

Management Procedures [ECF No. 106] by the Objection Deadline.

               PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and

served, the Debtors may, on or after the Objection Deadline, submit to the Bankruptcy Court an

order, which order may be entered with no further notice or opportunity to be heard.

               PLEASE TAKE FURTHER NOTICE that a copy of the Motion can be

obtained through the Bankruptcy Court’s electronic case filing system at www.nysb.uscourts.gov

using a PACER password (to obtain a PACER password, go to the PACER website,

www.pacer.gov) or the website maintained by the Debtors’ noticing agent, Kurtzman Carson

Consultants LLC, at http://www.kccllc.net/McClatchy.


                         [Remainder of Page Intentionally Left Blank]


                                                 3
20-10418-mew   Doc 663   Filed 07/10/20 Entered 07/10/20 11:40:57          Main Document
                                     Pg 4 of 4




 Dated: New York, New York
        July 10, 2020

                                 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                 /s/ Van C. Durrer, II
                                 Shana A. Elberg
                                 Bram A. Strochlic
                                 One Manhattan West
                                 New York, New York 10001
                                 Telephone: (212) 735-3000
                                 Fax: (212) 735-2000

                                 – and –

                                 Van C. Durrer, II
                                 Destiny N. Almogue (admitted pro hac vice)
                                 300 S. Grand Avenue, Suite 3400
                                 Los Angeles, CA 90071-3144
                                 Telephone: (213) 687-5000
                                 Fax: (213) 687-5600

                                 – and –

                                 Jennifer Madden (admitted pro hac vice)
                                 525 University Avenue
                                 Palo Alto, California 94301
                                 Telephone: (650) 470-4500
                                 Fax: (650) 470-4570

                                 Counsel to Debtors and Debtors in Possession




                                           4
